UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2160



DIANE S. SHERMAN,

                                              Plaintiff - Appellant,

          versus


BELL ATLANTIC-VIRGINIA, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-99-2132-2)


Submitted:   February 6, 2001           Decided:     February 16, 2001


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott M. Reed, PRESTON & REED, P.L.C., Virginia Beach, Virginia,
for Appellant.   Betty S.W. Graumlich, G. William Norris, Jr.,
MCSWEENEY, BURTCH & CRUMP, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Diane S. Sherman appeals the magistrate judge’s order* grant-

ing summary judgment in favor of Bell Atlantic-Virginia, Inc., in

this employment discrimination action in which Sherman alleged

violations of the Family Medical Leave Act.     We have reviewed the

parties’ briefs, the joint appendix, the magistrate judge’s rea-

soning stated from the bench, and the judge’s order and find no

reversible error.     Accordingly, we affirm on the reasoning of the

magistrate judge. Sherman v. Bell Atlantic-Virginia, Inc., No. CA-

99-2132-2 (E.D. Va. Aug. 2, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       This case was decided by a magistrate judge upon consent of
the parties under 28 U.S.C.A. § 636(c)(1) (West 1993 & Supp. 2000).


                                   2